DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 01/29/21. Claims 1-2, 4, 7 and 9-10 are withdrawn, claims 3, 5-6, 8, 14-15, 10 and 22-25 are cancelled, claims 17-18 and 20-21 have been indicated as allowable, and claims 11-13 and 16 are examined herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (US 2009/0178311) in view of Bassi (US 2014/0109362).
In regard to claim 11, O’Brien teaches a woven label for a garment (label: 14), comprising: a woven label comprising indicia (label 14: see claim 1, detailing woven label with 
However, O’Brien fails to teach where a scannable code configured to provide for user interaction is woven into the woven label.
Bassi teaches a label for a garment with a QR code, which is a scannable code that can be read by a cellular phone, camera, or other type of reader to read information stored in the QR code (see paragraph 0037-0039). The QR code is woven into the information support, which in this case is the label (see paragraphs 0020, 0025 and 0037-0038).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shirt label of O’Brien with the woven scannable code as taught by Bassi, since the shirt label of O’Brien with the brand name indicia thereon can also include additional information (paragraph 0028), the addition of the scannable code would provide a label that not only details the brand of the garment but also a scannable code that can allow an external device to read information about the care of the garment, product identification information, sales, advertising or other types of information as desired. Both O’Brien and Bassi are in the same field of endeavor teaching garments with woven labels having woven indicia thereon for information purposes.

 	In regard to claim 12, O’Brien teaches wherein the woven label is woven directly into a back neck panel of the collared shirt (see figure 1, label is woven with stitching yarn directly into the back panel of the shirt: paragraph 0026).  



 	In regard to claim 16, O’Brien teaches wherein the indicia on the woven label is a brand name (paragraph 0028).

Allowable Subject Matter
Claims 17-18 and 20-21 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-13 and 16 have been considered but are moot because the new ground of rejection as detailed above.
Applicant argues that O’Brien does not disclose a label woven directly into a garment as provided in Claim 11, O’Brien teaches a label with woven indicia, not a label woven directly into a garment.
O’Brien teaches a woven label (14) that is woven directly into the collar shirt, since the label is attached by sewing along all four sides, in sewing the yarn is woven through the label and the shirt creating stitches which attach the label directly to the shirt (paragraph 0026). Therefore, O’Brien teaches the label being directly woven through stitches to the garment as required by claim 11.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732